      Case 1:21-mj-00110-CLP Document 12 Filed 04/21/21 Page 1 of 1 PageID #: 80




                                                               40 Fulton Street – 23rd Floor – New York, NY 10038
                                 Office: 212-235-5494 • Fax: 212-480-4444 • Email: Elizabeth@MacedonioLaw.com

                                                                                                April 21, 2021

Electronically Filed

Chief Magistrate Judge Cheryl L. Pollak
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                               Re: United States v. Pushpesh Baid
                                          21 MJ 110
Dear Judge Pollak:

       With the consent of the Government and Pre-trial Services, I write to request a modification
in Mr. Baid’s bail conditions.

       Mr. Baid was released on or about February 18, 2021, after being arrested on the above
referenced Complaint charging him with wire fraud. He resides in the Southern District of Florida
and is currently on home confinement. The proposed modification would permit Mr. Baid to use
the gym facility in his building on Tuesday, Thursday, Friday and Saturday evenings from six until
eight.

      I thank Your Honor for her consideration in this matter.

                                           Respectfully submitted,

                                           Elizabeth E. Macedonio
                                           Elizabeth E. Macedonio
                                           Attorney for the Defendant
                                           Pushpesh Baid


All Parties - Via ECF
